KRONOS WORLDWIDE TO DISCUSS THIRD QUARTER 2011 RESULTS DALLAS, TEXAS…October 20, 2011…Kronos Worldwide, Inc. (NYSE:KRO) will hold a conference call to discuss its third quarter 2011 financial results on Thursday, November 3, 2011 at 9:00 a.m. CDT.Third quarter results will be released to the public prior to the market opening that day. Call in number for U.S. participants (800) 215-2410 Call in number for international participants (617) 597-5410 Participant passcode The conference call will be available via webcast and can be accessed from the investor relations section of the Company’s website at HUhttp://www.kronosww.comUH. The conference call will be available for replay beginning immediately after the call on November 3, 2011 and ending November 10, 2011. Call in number for the replay: U.S. participants (888) 286-8010 International participants (617) 801-6888 Passcode Kronos Worldwide, Inc. is a major international producer of titanium dioxide products.
